Citation Nr: 0005450	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  989-16 860	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for asthma and reactive 
bronchitis.  

2.  Entitlement to service connection for respiratory 
symptoms including persistent cough, chest congestion, 
respiratory infections, and shortness of breath as 
manifestations of an undiagnosed illness.

3.  Entitlement to psychiatric symptoms, including fatigue, 
lack of energy, irritability, social isolation and sleep 
problems, as manifestations of an undiagnosed illness.

4.  Entitlement to service connection for headaches as 
manifestations of an undiagnosed illness.

5.  Entitlement to service connection for memory loss as a 
manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from February 25, 
1988, through July 2, 1988, and from November 17, 1990, 
through July 24, 1991.  She served in the Southwest Asia 
Theatre of Operations from January 6, 1991, through June 28, 
1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 26, 1998, rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for various disorders claimed as manifestations of 
an undiagnosed illness.  The veteran testified at a hearing 
before the Board at the RO on May 28, 1999, in connection 
with her appeal.  

As developed as certified for appeal by the RO, the issues 
before the Board have been characterized as claims of service 
connection for disability due to undiagnosed illness pursuant 
to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  With respect to 
respiratory pathology, however, it appears from the record 
that while the veteran desires that service connection be 
granted for various symptoms claimed to be due to undiagnosed 
illness, she also seeks to establish service connection for 
specific disorders, asthma and reactive bronchitis, on the 
basis of provisions of law pertaining to direct service 
incurrence.  See, e.g., 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  The Board is obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the 
applicable laws and regulations.  Floyd v. Brown, 9 Vet.App. 
88 (1996).  Douglas v. Derwinski, 2 Vet.App. 103 (1992) aff'd 
in part and vacated in part on reconsideration en banc, 2 
Vet.App. 435 (1992).  Under the circumstances, therefore, the 
Board will consider the claim of service connection for 
asthma and reactive bronchitis on a direct basis as well as 
on the basis of disability due to undiagnosed illness.


FINDINGS OF FACT

1.  The record contains competent evidence of respiratory 
disability due to manifestations of undiagnosed illness 
during the presumptive period since service.  

2.  The veteran has current psychiatric symptoms which have 
been attributed by physicians to a known diagnosis.  

3.  The record does not contain competent evidence of 
objective indications of current disability due to loss of 
headaches ratable at 10 percent or more under VA rating 
criteria.  

4.  The record does not contain competent evidence of 
objective indications of current disability due to memory 
loss ratable at 10 percent or more under VA rating criteria.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
respiratory symptoms, including persistent cough, chest 
congestion, respiratory infections, and shortness of breath 
as manifestations of undiagnosed illness is well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 
1997); 38 C.F.R. §§ 3.307, 3.309 (1999).  

2.  Psychiatric symptoms, including fatigue, lack of energy, 
irritability, social isolation and sleep problems, as 
manifestations of undiagnosed illness, were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107, 
7104 (West 1991 & Supp. 1997); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

3.  The claim of entitlement to service connection for 
headaches as manifestations of an undiagnosed illness is not 
well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 
1991 & Supp. 1997); 38 C.F.R. §§ 3.307, 3.309 (1999).  

4.  The claim of entitlement to service connection for memory 
loss as a manifestation of undiagnosed illness is not well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & 
Supp. 1997); 38 C.F.R. §§ 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

No complaints or abnormal findings pertinent to the issues on 
appeal were reported on an examination for enlistment 
performed in October 1987.  Service department medical 
records dated before the veteran's deployment to Southwestern 
Asia show that an upper respiratory infection and sinus 
congestion were reported in March 1988 and that she was 
treated for a flu in December 1990.  The veteran was examined 
for redeployment in May 1991.  No pertinent complaints or 
defects were noted.  In a chronological record of medical 
care signed by the veteran in connection with this 
examination, she reported having been exposed to large 
amounts of dust and smoke for 15 days during her service in 
Southwest Asia.  She indicated "no" in response to a question 
as to whether she had reason to believe that she or members 
of her unit were exposed to chemical or germ warfare.  She 
denied having a cough or sinus infection.  

Records from the Good Samaritan Hospital show that in August 
1992 the veteran was treated for a two-day illness 
characterized by productive cough, low grade fever, nasal 
congestion and sore throat.  The clinical impression was 
respiratory infection.  Medication was prescribed.

A quadrennial service department examination was performed in 
October 1992.  In a medical history questionnaire, the 
veteran checked yes in response to questions as to whether 
she had or had ever had chronic or frequent colds, shortness 
of breath, pain or pressure in chest, frequent trouble 
sleeping, and depression or excessive worry.  The reviewing 
physician noted that she had had two episodes of "febrile 
illness/bronchitis" with a productive cough, fever and 
weakness.  The symptoms had resolved with therapy.  She 
reported shortness of breath/dizziness, noting that there had 
been occasional shortness of breath since the first infection 
with no progression.  On examination, the lungs and chest 
were clear to auscultation.  No pertinent defects were 
reported.  

The veteran's original claim for VA compensation based on 
service in Southwest Asia was received in December 1996.  In 
support of her claim, she submitted a January 1997 statement 
from her husband, who related that he had known the veteran 
since November 1990 and had been deployed with her to Saudi 
Arabia.  He related that she was suffering from a chronic 
cough which had gotten much worse in the past two years.  He 
stated that she had respiratory infections and bronchitis, 
that physical activity left her short of breath and wheezing, 
and that medication had no long term affect.  He further 
related that the veteran had problems sleeping and often 
seemed to be depressed and tired.  He claimed that her health 
had drastically declined since her return from the Persian 
Gulf.  

The veteran underwent a VA examination in February 1997 for 
"systemic conditions."  She stated that before going to the 
Persian Gulf her health was excellent but that upon returning 
to the United States she developed a number of medical 
complaints, including chronic coughing, nose and chest 
congestion, frequent respiratory tract infections, shortness 
of breath, fatigue, short-term memory loss, inability to 
sleep, and depression.  On examination the veteran was in no 
acute distress.  The lungs were clear bilaterally with no 
wheezing.  There were no neurologic deficits.  The examiner 
reported under the heading of " mental changes" that the 
veteran was "much better than she was."  She still had slight 
depression and slight insomnia but did not have full blown 
symptoms of post-traumatic stress disorder.  Pulmonary 
function tests showed that her FEV-1 was 80 percent of that 
predicted.  Chest X-ray was normal.  Under the diagnosis 
heading, the examiner stated that "the veteran has 
unexplained illness of Persian Gulf War syndrome which 
manifests by the symptoms that she described above."

The veteran underwent a VA psychiatric examination in 
September 1997.  She related that after returning from Desert 
Storm, she reenrolled at Ohio State University in a 
mechanical engineering program but withdrew due to difficulty 
readjusting to school.  She had worked for 2 1/2 years as an 
auditor for a hotel.  After her marriage she had relocated 
and obtained another job as a hotel auditor but had left that 
job in 1995 and had become a secretary at a veterans' center.  
She reported good relations with her husband and son.  With 
respect to her symptoms, the veteran related that after 
returning from Desert Storm she had become short tempered and 
irritable, especially with her family, and tended to avoid 
other people because of this.  She had been isolating herself 
from others, had few friends, and avoided crowds.  She had 
had a depressed mood in Saudi Arabia which had improved 
somewhat since her return.  She reported a several year 
history of difficulty with sleep initiation and maintenance.  
She found that she did not trust other people and was 
somewhat paranoid regarding their intentions and motives.  
She described difficulty with the citizens of Saudi Arabia 
and felt anger toward members of her unit who she felt were 
disrespectful.  On examination, the veteran was alert and 
oriented.  She described her mood as good, and her affect was 
normal.  She reported mild anxiety attacks two or three times 
per month which did not appear to significantly interfere 
with her functioning.  A Mississippi scale test for combat 
related post-traumatic stress disorder showed a score below 
the cut-off for clinically significant PTSD.  The diagnosis 
was anxiety disorder, not otherwise specified.  

The veteran underwent a VA general medical examination in 
September 1997.  Her major complaint was of shortness of 
breath and of a chronic hacking dry cough.  She stated that 
she had been seen by a private physician who had given her 
Allegra which had not been effective until she was given a 
bronchodilator which had improved her breathing.  She stated 
that she had been diagnosed with asthma and reactive 
bronchitis by her private physician.  On review of systems 
she denied a history of headache.  She expressed the belief 
that her recurrent shortness of breath occurred when she was 
exposed to something she was allergic to.  She reported 
wheezing also.  She was able to climb stairs with no problems 
but could not perform strenuous exercises such as running, 
especially in cold weather.  On examination, there was equal 
expansion of the chest.  The lungs were clear.  There were no 
rales.  The chest was hyperresonant.  No neurological or 
psychiatric abnormalities were found.  The diagnoses included 
chronic cough with shortness of breath of unknown etiology; 
and chronic sinusitis.  

The veteran underwent a VA respiratory examination in 
September 1997.  The complaints and findings were essentially 
the same as those reported on the general medical 
examination.  The pertinent diagnosis was chronic cough, 
etiology unknown.  

The veteran underwent a neurological examination in September 
1997.  The examiner commented that she did not really have 
any specific neurological problems.  The veteran claimed that 
one time she had had a nonspecific aching headache which was 
not of the throbbing variety, which was resolved by taking 
Tylenol or aspirin.  It did not really interfere with her 
functioning.  On examination there were negative findings.  
The diagnosis was essentially normal neurological 
examination.

A record from the St. Clairesville branch of the Wheeling 
Clinic shows that the veteran was seen in November 1996 for 
complaints of a productive morning cough and shortness of 
breath when lying down of one week's duration.  There was no 
current dyspnea and she was feeling better on the day she was 
seen.  The diagnosis was upper respiratory infection.  Follow 
up was suggested if new symptoms developed.  Medication was 
prescribed.  

The veteran testified at a Travel Board hearing at the RO on 
May 28, 1999.  With respect to respiratory pathology, she 
stated that asthma had first been diagnosed in about October 
or November 1997.  Before that she had had shortness of 
breath.  She related that in October or November 1997 she had 
had an episode of severe breathing problems which last 
several days and had gone to a specialist in asthma, Dr. 
Urval, who prescribed inhalers which she had used ever since 
then.  She claimed that before the diagnosis of asthma was 
made, she thought she had colds and took over-the-counter 
medications.  She described exposure to respiratory irritants 
during the Gulf War as a result of oil fires.  She indicated 
that she was currently seeing the asthma specialist and was 
taking inhaler medications.  

With respect to psychiatric symptoms, the veteran testified 
that her biggest problem was that she could not sleep, 
claiming that it took her two hours to fall asleep and that 
she would then wake up at least once, sometimes three or four 
times, during the night.  She described constant 
irritability, lack of patience, dislike of crowds, and a 
preference for being by herself.  She denied flashbacks but 
indicated that she did not like to discuss the Gulf War or 
watch television programs about it.  She had not received any 
treatment for anxiety.  She denied having had problems with 
anxiety before her Gulf War service.  

With respect to headaches, the veteran testified that she 
currently experienced headaches about once per week and took 
Ibuprofen for them.  She normally needed to take her 
medication and lie down for a few minutes to get some relief.  
She described headaches associated with bright lights.  She 
related that she had not had frequent headaches before 
service but began to have them persistently during the 
Persian Gulf War when exposed to smoke in the air or when 
they used kerosene heaters in their tents.  She complained 
that the headaches had gotten worse since a period of active 
duty for training in 1993 after her return from the Gulf War.  
She had not received regular medical attention for them. 

With respect to memory loss, the veteran testified that she 
would go into her office and forget what she was going there 
for.  She stated that she had to lay things on the table or 
write down what she was going to take.  This had been going 
on consistently since the Gulf War.  

II.  Legal Criteria

Service connection may be established for disability that is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 1998).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (1999).  VA regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act " (Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446).  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Act, the VA added a new regulation, 38 C.F.R. 
§ 3.117, which provides as follows:  

(a)(1) Except as provided in paragraph (c) of this 
section, VA shall pay compensation in accordance 
with chapter 11 of title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from 
an illness or combination of illnesses manifested 
by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided 
that such disability:

(i)  became manifest either 
during active military, naval, 
or air service in the Southwest 
Asia theater of operations 
during the Persian Gulf War, or 
to a degree of 10 percent or 
more not later than December 
31, 2001; and (ii)by history, 
physical examination, and 
laboratory tests cannot be 
attributed to any known 
clinical diagnosis.  

(2)  For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.  

(3)  For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.  

(4)  A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.  

(5)  A disability referred to in this 
section shall be considered service- 
connected for purposes of all laws of the 
United States.  

(b)  For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but 
are not limited to: (1) fatigue (2) signs or 
symptoms involving skin (3) headache (4) muscle 
pain (5) joint pain (6) neurologic signs or 
symptoms (7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the respiratory 
system (upper or lower) (9) sleep disturbances 
(10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal 
weight loss (13) menstrual disorders.  

(c)  Compensation shall not be paid under this 
section: (1)  if there is affirmative evidence 
that an undiagnosed illness was not incurred 
during active military, naval, or air service in 
the Southwest Asia theater of operations during 
the Persian Gulf War; or (2)  if there is 
affirmative evidence that an undiagnosed illness 
was caused by a supervening condition or event 
that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War 
and the onset of the illness; or (3)  if there is 
affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or 
the abuse of alcohol or drugs.  

(d)  For purposes of this section: (1)  the term 
"Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the 
Southwest Asia theater of operations during the 
Persian Gulf War. (2)  the Southwest Asia theater 
of operations includes Iraq, Kuwait, Saudi Arabia, 
the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian 
Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  

38 C.F.R. § 3.317 (1999).  

(Note: As originally constituted, the presumptive period 
continued no later than two years after the date on which the 
veteran last performed active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  Effective November 2, 1994, the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement for compensation 
to be established was expanded to extend to December 31, 
2001.)  

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Veterans 
Appeals (renamed on March 1, 1999, as the United States Court 
of Appeals for Veterans Claims) (Court) has defined a well-
grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Such a 
claim need not be conclusive, but only plausible, to satisfy 
the initial burden of § 5107.  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the Court issued a decision holding that the VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) quoting Epps v. Brown, 9 Vet. App. 341, 343-344 
(1996).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  For the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence is presumed.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995).  

Where the claim involves a question of medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible or possible is required to 
establish a well-grounded claim.  Grottveit, Id.  Lay 
assertions of medical causation or diagnosis cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. § 5107(a) (West 1991); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit, Id.; see also, Tirpak v. Derwinski, 2 
Vet. App 609 (1992) (To be well-grounded, a claim must be 
supported by evidence that suggests more than a purely 
speculative basis for an award of benefits; medical evidence 
is required, not just allegations).  

With respect to undiagnosed illness claims specifically, the 
VA General Counsel has held that a well-grounded claim for 
compensation under 38 U.S.C.A. § 1117(a) and 38 C.F.R. 
§ 3.317 generally requires the submission of some evidence 
of:

(1)  Active military, naval, or air 
service in the Southwest Asia Theatre of 
Operations during the Persian Gulf War;

(2)  The manifestation of one or more 
signs or symptoms of undiagnosed illness; 

(3)  objective indications of chronic 
disability during the relevant period of 
service or to a degree of 10 percent or 
more within the specified presumptive 
period; 

(4)  a nexus between the chronic 
disability and the undiagnosed illness.  

VAOPGCPREC 4-99 (May 3, 1999).

With respect to the second and fourth elements of a well-
grounded claim, VAOPGCPREC 4-99 indicates that evidence that 
the illness is "undiagnosed" may consist of evidence that 
the illness cannot be attributed to any known diagnosis or, 
at minimum, evidence that the illness has not been attributed 
to a known diagnosis by physicians providing treatment or 
examination.  The type of evidence necessary to establish a 
well-grounded claim as to each of these elements may depend 
upon the nature and circumstances of the particular claim.  
Medical evidence would ordinarily be required to satisfy the 
fourth element, although lay evidence may be sufficient in 
cases where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation.  

For purposes of the second and third elements, VAOPGCPREC 4-
99 indicates that the manifestation of one or more signs or 
symptoms of undiagnosed illness or objective indications of 
chronic disability may be established by lay evidence if the 
claimed signs or symptoms, or the claimed indications, 
respectively, are of a type which would ordinarily be 
susceptible to identification by lay persons.  If the claimed 
signs or symptoms of undiagnosed illness or the claimed 
indications of chronic disability are of a type which would 
ordinarily require the exercise of medical expertise for 
their identification, then medical evidence would be required 
to establish a well-grounded claim.  With respect to the 
third element, a veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, for purposes of a well-grounded claim, if the 
testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.  

III.  Respiratory symptoms claimed to 
be manifestations of undiagnosed illness.  

In the present case, the veteran had well documented active 
military, naval, or air service in the Southwest Asia Theatre 
of Operations during the Persian Gulf War and thus satisfies 
the first element of a well-grounded claim.  At VA 
examinations performed in February and September 1997, she 
complained of various respiratory symptoms which include a 
persistent cough, chest congestion, respiratory infections, 
wheezing, and shortness of breath of post service onset.  Not 
all of the symptom have been clinically documented, but the 
court has held that a lay person is competent to proffer 
testimony as to the existence of a chronic disability as to 
those matters that are susceptible of non-medical 
interpretation.  In this category would be the veteran's 
subjective report of having the symptoms that she claims.  
See Savage v. Gober, 10 Vet. App. 88 (1997).  For the limited 
purpose of ascertaining whether the claim is well grounded, 
her evidentiary assertions as to the existence of respiratory 
symptoms are presumed credible.  King, Id.; Savage, Id.  

The manifestations reported by the veteran through statements 
that are presumed to be credible were interpreted by a VA 
examiner in February 1997 to represent an "unexplained 
illness of Persian Gulf War syndrome," and a VA respiratory 
examiner concluded in September 1997 that the veteran has a 
cough of undetermined etiology.  These medical findings are 
sufficient to satisfy the second element to of a 
well-grounded claim.  These manifestations are not claimed or 
shown to have been present during the veteran's military 
service, but they became manifest during the period 
established by Congress for presumptive service connection, a 
period which continues to remain open through the end of the 
year 2001, and the presumed-credible evidence suggests the 
likelihood of a degree of disability of 10 percent or more 
under various VA diagnostic codes pertaining to respiratory 
illnesses.  The symptoms have been present for more than 6 
months and are thus "chronic" under the undiagnosed illness 
regulation.  The third element of a well-grounded claim is 
thus satisfied.  The opinions of the VA examiners attributing 
the veteran's respiratory symptoms to undiagnosed illness is 
sufficient to satisfy element four.  

The veteran's claim for service connection for respiratory 
symptoms as manifestations of an undiagnosed illness is 
therefore well grounded.  VAOPGCPREC 4-99 (May 3, 199).  The 
finding of a well-grounded claim is not the equivalent of a 
finding of entitlement to service connection.  A review of 
the merits of the service connection claim as to this 
disability will be undertaken following completion of the 
additional evidentiary development discussed in the remand 
portion of this decision below.


IV.  Psychiatric Symptoms as 
Manifestations of Undiagnosed Illness

The veteran claims that she has experienced various 
psychiatric problems since her service in the Persian Gulf, 
especially anxiety, irritability, withdrawal from social 
contacts and feelings of depression.  She is plainly 
competent to testify regarding these symptoms and her reports 
are presumed credible for the purpose of ascertaining the 
plausibility of the claim.  See Savage, Id., King, Id.  The 
veteran reported certain psychiatric symptoms, including 
depression and insomnia, at the VA examination of February 
1997 and they are to that extent included within the 
examiner's broad conclusion that the manifestations reported 
were part of an undiagnosed illness due to the Persian Gulf 
service.  The conclusion by that examiner is sufficient to 
establish a well-grounded claim under the criteria in the VA 
General Counsel in Opinion 4-99.  

The February 1997 VA examination report is sufficient to 
establish a well-grounded claim, but a determination of the 
veteran's claim for entitlement to service connection must be 
based on consideration of whether a preponderance of all the 
evidence of record, positive and negative, supports the 
granting of service connection, and the Board is obligated to 
ascertain the credibility and probative value to be assigned 
to each item of evidence.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  In this case, the February 1997 examination was 
followed several months later by a separate psychiatric 
examination which produced a different diagnosis, finding 
that the veteran's symptomatology was due to an anxiety 
disorder.  If this diagnosis is accepted, the veteran's claim 
for service connection based on psychiatric symptoms due to 
an undiagnosed illness must fail since an anxiety disorder is 
not an "undiagnosed illness" within the meaning of the 
applicable law.  The September 1997 examination report 
containing the diagnosis of anxiety disorder is clearly the 
more persuasive of the two reports.  It is more detailed and 
specific and sets forth a complete statement of reasons for 
the diagnosis recorded.  The thorough review of the record 
undertaken in September 1997 gives the diagnosis reported by 
that examiner a greater degree of plausibility and weight 
than that resulting from the rather superficial and 
unsupported diagnosis given in February 1997.

The preponderance of the relevant evidence of record is 
against the claim for service connection for psychiatric 
symptoms as manifestations of undiagnosed illness.  Since the 
positive and negative evidence is not in relative equipoise, 
the benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 1991).  


V.  Headaches as Manifestations 
of an Undiagnosed Illness

The veteran claims that after her service in the Persian 
Gulf, she began to experience headaches of greater degree 
than those she had had previously and that the pain has 
eventually become even worse.  At a neurological examination 
in September 1997, she indicated that the headaches had 
responded to over-the-counter medications.  She indicated at 
her hearing that she has received no medical attention for 
treatment of headaches.  



The diagnosis recorded at the February 1997 VA examination 
satisfies element two of the requirements for a well-grounded 
claim for service connection (manifestation of one or more 
signs or symptoms of undiagnosed illness).  However, to 
satisfy the third element, there must be objective 
indications of chronic disability during service or current 
disability of 10 percent or more within the presumptive 
period.  To satisfy element three of a well-grounded claim, 
the record must show that the headache disability was present 
during service or to a degree of 10 percent within the 
presumptive period.  Objective indications of chronic 
headaches were not recorded during service, and none have 
been recorded in a clinical setting at any time since 
separation.  In addition, to warrant a 10 percent rating 
under the VA Rating Schedule, 38 C.F.R. § 4.124(a), 
Diagnostic Code 8100, for headaches (specifically, migraine), 
it would be necessary to demonstrate by medical evidence that 
the veteran's headaches result in characteristic prostrating 
attacks averaging one in two months over a period of several 
months.  Even if the veteran's lay evidence is accepted and 
presumed to be true pursuant to Savage and King, the 
headaches are not shown to be characteristically prostrating 
in nature.  This element of a well-grounded claim is 
therefore not satisfied.  

The claim for service connection for headaches based on 
manifestations of an undiagnosed illness is not well grounded 
under the criteria established by the VA General Counsel in 
its Precedent Opinion 4-99.  In addition, even if a 
well-grounded claim were conceded, it is relevant that at a 
subsequent neurological examination performed in September 
1997, the findings were normal.  In no event may service 
connection be granted for a disability which has been 
attributed to a known diagnosis.  

In the absence of a well-grounded claim, service connection 
for headaches as manifestations of an undiagnosed illness 
must be denied.  Edenfield v. Brown, 8 Vet. App. 384 (1995).



VI.  Memory Loss as a Manifestation 
of Undiagnosed Illness

The veteran complains of disability due to memory loss but 
such a condition has not been identified in a clinical 
setting.  Nevertheless, the veteran is competent as a lay 
person to proffer testimony as to matters that are 
susceptible of non-medical interpretation, including a 
subjective report of memory problems.  Savage, Id.  For the 
limited purpose of ascertaining of whether the claim is well 
grounded, her evidentiary assertions regarding the presence 
of memory loss are presumed to be credible.  King, Id.  In 
addition, the report of the February 1997 VA examination 
attributing various symptoms that included memory loss to 
undiagnosed illness is sufficient to satisfy element two of 
the criteria for a well-grounded claim.  

However, since memory loss was not documented during service 
or clinically described after separation, the veteran may 
satisfy the current disability requirement by showing 
disability due to memory loss ratable at 10 percent or more 
within the presumptive period.  

Since memory loss was not clinically documented during 
service, the veteran may benefit from the undiagnosed illness 
presumption only by establishing by objective evidence that 
the disorder is manifest at the present time and that it 
results in disability ratable at 10 percent or more.  In 
considering the claim under the presumption, it is relevant 
that memory loss is not identified as a clinical entity in 
38 C.F.R. Part IV, the VA Schedule for Rating Disabilities; 
however, when an unlisted condition is encountered, it may be 
rated as a closely-related disease or injury in which the 
functions affected and the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).  Under 38 C.F.R. § 4.124(a), neurological conditions 
and convulsive disorders are evaluated "in proportion to the 
impairment of motor, sensory or mental function."  The record 
contains no suggestion that the recorded memory loss results 
in impairment of motor or sensory function.  Under 38 C.F.R. 
§ 4.130, mental disorders are evaluated on the basis of 
occupational and social impairment.  The record does not 
demonstrate social and industrial impairment due to memory 
loss.  The veteran describes a form of mild forgetfulness 
that requires her to write things down, but memory lapses of 
the kind she describes are not shown to result in any 
objective interference with her work or social relationships.  
There is no evidence to corroborate the allegation that 
memory problems were a factor in the discontinuance of her 
college education.  

In the absence of objective indications of a current 
disability due to loss of memory, the claim for service 
connection for memory loss as a manifestation of an 
undiagnosed illness is not well grounded and must be denied.  
Edenfield, Id.  

With respect to the claims involving headaches and memory 
loss, the veteran is advised that when a claim is not well 
grounded, there is no VA duty under the law to assist a 
claimant in developing the facts pertinent to the claim, 
though the VA may be obligated to advice a claimant of the 
evidence needed to complete the application, depending on the 
particular facts of the case and the extent to which the RO 
has advised claimant of the evidence necessary in connection 
with a claim for benefits.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  In this case, the RO sent a letter to 
the veteran on January 23, 1997, which explained the 
prerequisites for payment of benefits based on an undiagnosed 
illness and itemized the type of evidence necessary to 
support her particular claims.  Further explanations 
concerning the sufficiency of the evidence of record and the 
nature of the evidence needed to support her claim has been 
provided in various statements of the case, supplemental 
statements of the case, and the present decision of the 
Board.  These explanations are sufficient to satisfy any VA 
obligation under Robinette.  


ORDER

The claim of entitlement to service connection for 
respiratory symptoms, including persistent cough, chest 
congestion, respiratory infections, and shortness of breath 
as manifestations of undiagnosed illness, is well grounded.  
To this extent only, the appeal is granted.  

Service connection for psychiatric symptoms, including 
fatigue, lack of energy, irritability, social isolation and 
sleep problems, as manifestations of undiagnosed illness, is 
denied.  

Service connection for headaches as manifestations of an 
undiagnosed illness is denied as not well grounded.  

Service connection for memory loss as a manifestation of 
undiagnosed illness is denied as not well grounded.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions below should be carried out in a logical 
chronological sequence, no instruction in this remand may be 
given a lower order of priority in terms of the necessity of 
its being carried out completely.  

Because the claim of entitlement to service connection for 
respiratory symptoms as manifestations of undiagnosed illness 
is well grounded, the VA has a duty to assist the veteran in 
developing the facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

Although the record contains VA medical evidence sufficient 
to well ground the claim for service connection for 
respiratory symptoms as manifestations of an undiagnosed 
illness, a determination as to whether this evidence is 
sufficient to support an award of benefits must be deferred 
until completion of development of the record.  In this 
regard, it is relevant that the veteran has reported a 
history of treatment for asthma and reactive bronchitis, 
apparently beginning in 1997.  She reports that she is 
currently receiving treatment from a specialist in 
respiratory diseases who has prescribed inhalant medication 
for asthma, and she submitted at her hearing a January 1998 
payment receipt from K. R. Urval, M.D., of the Ohio Valley 
Allergy Institute, Inc., showing treatment for allergic 
rhinitis and asthma.  Complete documentation describing the 
clinical findings and diagnoses reported by this physician 
and any others who have seen the veteran for respiratory 
pathology are not of record but are highly relevant to the 
present claim.  An attempt must be made to obtain this 
evidence, and upon its receipt, a further VA examination 
should be conducted to establish the correct diagnosis, or 
lack of a diagnosis, for the veteran's respiratory pathology.  

The issues on appeal also include the question of entitlement 
to service connection for asthma and reactive bronchitis on 
the basis of direct service incurrence or aggravation, as 
noted above.  The evidentiary development requested in this 
remand may well produce evidence germane to that issue.  
Therefore, the Board will defer adjudication of that matter 
pending completion of the development outlined below.

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the issue of entitlement to service connection 
for respiratory symptoms as manifestations of undiagnosed 
illness is REMANDED for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, including 
the explanatory paragraphs above the 
numbered instructions.  

2.  The veteran should be given an 
opportunity to identify all medical 
providers, both VA and private, including 
both physicians and institutions 
(hospitals or clinics), from which she 
has received examination or treatment for 
any respiratory symptomatology since 
military service.  Upon receipt of proper 
authorization, the RO should attempt to 
obtain all available documentation from 
the providers identified by the veteran.  
In particular, an effort should be made 
to obtain the complete record of 
examination and treatment from K. R. 
Urval, M.D., of the Ohio Valley Allergy 
Institute, Inc.  

3.  Regardless of the success or failure 
of the foregoing requests in procuring 
additional medical documentation, the RO 
should then schedule the veteran for a VA 
examination by a specialist in 
respiratory disorders.  The claims folder 
and a copy of this remand must be 
provided to the examiner for use in 
connection with the examination, and the 
examiner should be asked to state the 
extent to which the file was reviewed.  
All indicated tests and studies should be 
conducted, and all clinical findings must 
be reported in detail.  

On the basis of current examination 
findings, the medical evidence already of 
record, and any additional information 
received from the veteran, the examiner 
should address the following:

a.  The examiner should 
individually itemize every 
symptom of upper or lower 
respiratory pathology 
manifested by the veteran.  

b.  The examiner should 
itemize each respiratory 
diagnosis supported by the 
evidence of record.  For each 
diagnosis listed, the examiner 
must itemize in detail each 
and every symptom associated 
with such diagnosis.  

c.  The examiner should 
itemize each and every symptom 
or manifestation that is not 
accounted for by the diagnosis 
or diagnoses listed above.  
For each such symptom or 
manifestation, the examiner 
should state a conclusion as 
to whether it is as likely as 
not, more likely than not, or 
less likely than not that such 
symptom is the result of an 
undiagnosed illness associated 
with service in the Persian 
Gulf War.  

d.  The basis for the findings 
and conclusions stated in 
response to questions a, b and 
c should be set forth fully 
and in detail.  

4.  The RO should review the examination 
report received to ensure that it is 
adequate to satisfy the purposes of this 
remand as stated above.  If not, the RO 
should return the report to the examiner 
for a complete response.  All other 
follow-up actions necessary to comply 
with the Board's remand instructions 
should be undertaken.  See 38 C.F.R. 
§ 4.2 (1999).

5.  The RO should then review the issue 
of entitlement to service connection for 
asthma and reactive bronchitis and the 
issue of entitlement to service 
connection for respiratory symptoms as 
manifestations of an undiagnosed illness.  
If either determination is adverse to the 
veteran, a supplemental statement of the 
case should be prepared and the veteran 
and his representative should be given a 
reasonable period of time for reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


Error! Not a valid link.

